
	
		II
		111th CONGRESS
		1st Session
		S. 723
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Wyden (for himself,
			 Ms. Collins, Mr. Dodd, and Mr.
			 Carper) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To prohibit the introduction or delivery for introduction
		  into interstate commerce of novelty lighters, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Children from Dangerous
			 Lighters Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Lighters are
			 inherently dangerous products containing flammable fuel.
			(2)If lighters are
			 used incorrectly or used by children, dangerous and damaging consequences may
			 result.
			(3)Novelty lighters
			 are easily mistaken by children and adults as children’s toys or as common
			 household items.
			(4)Novelty lighters
			 have been the cause of many personal injuries to children and adults and
			 property damage throughout the United States.
			3.Novelty lighter
			 defined
			(a)In
			 generalIn this Act, the term
			 novelty lighter means a device typically used for the igniting or
			 lighting of cigarettes, cigars, or pipes that has a toy-like appearance, has
			 entertaining audio or visual effects, or resembles in any way in form or
			 function an item that is commonly recognized as appealing, attractive, or
			 intended for use by children of 10 years of age or younger, including such a
			 device that takes toy-like physical forms, including toy animals, cartoon
			 characters, cars, boats, airplanes, common household items, weapons, cell
			 phones, batteries, food, beverages, musical instruments, and watches.
			(b)ExclusionSuch
			 term does not include standard disposable and refillable lighters that are
			 printed or decorated with logos, labels, decals, artwork, or heat shrinkable
			 sleeves.
			4.Ban on novelty
			 lighters
			(a)Banned
			 hazardous substanceA novelty lighter shall be treated as a
			 banned hazardous substance as defined in section 2 of the Federal Hazardous
			 Substances Act (15 U.S.C. 1261) and the prohibitions set out in section 4 of
			 such Act (15 U.S.C. 1263) shall apply to novelty lighters.
			(b)ApplicationSubsection
			 (a) applies to a novelty lighter—
				(1)manufactured on
			 or after January 1, 1980; and
				(2)that is not
			 considered by the Consumer Product Safety Commission to be an antique or an
			 item with significant artistic value.
				
